Name: Commission Regulation (EC) NoÃ 157/2005 of 31 January 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 1.2.2005 EN Official Journal of the European Union L 28/1 COMMISSION REGULATION (EC) No 157/2005 of 31 January 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 31 January 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 105,5 204 75,1 212 176,1 624 163,5 999 130,1 0707 00 05 052 157,0 999 157,0 0709 90 70 052 183,9 204 226,7 624 56,7 999 155,8 0805 10 20 052 43,6 204 44,5 212 59,6 220 37,2 421 38,1 448 35,4 624 44,6 999 43,3 0805 20 10 204 62,8 624 75,9 999 69,4 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 61,9 204 87,2 400 78,4 464 138,7 624 68,3 662 36,0 999 78,4 0805 50 10 052 63,4 999 63,4 0808 10 80 400 89,6 404 83,0 720 61,8 999 78,1 0808 20 50 388 83,2 400 89,3 528 79,2 720 36,8 999 72,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.